DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Final office action replaced the Final Office action 02/10/2021 in response to the applicant argument against the examiner taking official notice on pages 8-10 of the remarks filed on 04/12/2021. This Final Office Action is provided with Pettersson 6541835, col. 4, ln 65 of Pettersson discloses that buried silicide layer then acts as a diffusion source for formation of an n.sup.+ layer in the bonded [100] wafer.
It is argued by the applicant that the teaching of Son is in direct contrast with the claimed common source  which is not formed in the substrate, but is formed over the substrate: a doped metal silicide common source formed over a substrate and extending between the vertical string of memory cells and the substrate. Son's doped well serving as the CSL, formed as a part of the substrate, is not formed over a substrate and is not a doped metal silicide (or a silicide of any form).
Note that the applicant is claiming a device and not a process of forming. As such the Applicant’s claimed invention(s) do not distinguish over the Son and Lee structure regardless of the process used to form the doped metal silicide common source because only the final product is relevant, not the process of making such as “formed over”.
Furthermore, in steps of processing of form any structure into a substrate, material is initial formed over a substrate because a substrate is a structure, then material is on the substrate and finally into the subsrate. For example, material are formed over substrate, then are deposited on to the substrate, then heat treatment to drive in material into a substrate. First, material has to come over the 
	Note that a “product by process claim " is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 2113 [R-1].
	In response to the applicant argument against Kawai on page 11 of the remarks, note that Kawai is reference to show that doping can be N or P. Examiner current rejection present evidence, which Pettersson 6541835, col. 4, ln 65 of Pettersson discloses that buried silicide layer then acts as a diffusion source for formation of an n.sup.+ layer in the bonded [100] wafer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 reciting “wherein the N+ dopant from the refractory metal silicide is diffused into the polysilicon of the vertically extending channel material as a result of the ohmic contact” is unclear and indefinite because “the refractory metal silicide” lacks antecedent basis, and the claim 20 does not recite of a refractory metal silicide of N+ dopant. The claim recites “an N+ doped refractory metal silicide common source” which is not the same as “the refractory metal silicide” and further “the N+ dopant from the refractory metal silicide” lack antecedent basis. As such the claim is unclear and indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 11, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. 20100240205 (Son) in view of Lee et al. 20110303971 (Lee) in view of Pettersson 6541835.

    PNG
    media_image1.png
    653
    679
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    738
    610
    media_image2.png
    Greyscale


Regarding claim 1, figs. 6-7 of Son discloses an apparatus comprising: 
a plurality of alternating levels of control gate material WL and insulator material 110; 

a doped common source 105 formed over a substrate 100 and extending between the vertical string of memory cells and the substrate, the doped common source 105 in contact with the semiconductor channel material PL, extending upwardly from the doped common source; 
wherein memory cells of the vertical string of memory cells are at least partially formed in a respective lateral recess (a hollow cut - https://www.merriam-webster.com/dictionary/recess?src=search-dict-box ) in a level of the control gate material WL (see figs. 3 and 6-7), in which the control gate material WL is laterally recessed relative to adjacent levels of insulator material (see recess of WL with upper 110 and lower 110 being adjacent levels), and wherein the memory cells of the vertical string of memory cells comprise: 
a dielectric material IGD (fig. 7) in the lateral recess adjacent to the control gate material WL; 
a charge storage structure FG within the lateral recess and adjacent to the dielectric material IGD; and 
a tunnel dielectric material 143 (gate insulating 143 is a tunnel dielectric as this is NONVOLATILE MEMORY) between the charge storage structure FG and the vertically extending semiconductor channel material PL.
Son does not disclose that the semiconductor channel material PL comprising polysilicon, and does not disclose that the doped common source 105 is a doped metal silicide common source, wherein dopant from the doped common source is diffused into the vertically extending semiconductor channel material.

In view of such teaching, it would have been obvious to form an apparatus of Son comprising wherein the doped common source is a doped metal silicide common source such as taught by Lee in order to reduce the common source line resistance.
Note the resulting structure would have been one comprising a doped metal silicide common source because common is source is doped and making the common source which doped into metal silicide would have resulted as a doped metal silicide common source as claimed.
In addition, fig. 9 and par [0063] of Lee discloses of a semiconductor pattern 132 which may include, for example, silicon (Si), germanium (Ge), or a combination thereof. The semiconductor pattern 132 may be a doped semiconductor or an undoped, i.e., intrinsic, semiconductor. The semiconductor pattern 132 may have at least one of a single-crystalline structure, an amorphous structure, and a polycrystalline structure. 
Therefore, it would have been obvious to form an apparatus of Son and Lee comprising wherein the semiconductor channel material PL comprising polysilicon such as taught by Lee in order to form a channel of a desired channel resistance as a function of crystalline structure.
	Son and Lee do not disclose doped metal silicide common source is in ohmic contact with the the polysilicon–comprising semiconductor channel and do not disclose wherein dopant from the doped metal silicide common source is diffused into the vertically extending semiconductor channel material.

    PNG
    media_image3.png
    473
    809
    media_image3.png
    Greyscale

 However, fig. 2 and col. 3, ln 65 to col. 4, ln 65 of Pettersson discloses that to maintain a low series resistance and minimize the minority carrier injection, highly doped ohmic contact layers 15 and 17 are created in between the metallic 16 and the semiconductor layers 14 and 18.   A bonding/silicidation was subsequently carried out in a N.sub.2 atmosphere at 900.degree. C. in a furnace for 30 min. The deposited SiO.sub.2 layer protects the surfaces from impurity diffusion from the quarts plate. During the bonding/silicidation process some of the arsenic is incorporated in the buried silicide layer. The buried silicide layer then acts as a diffusion source for formation of an n.sup.+ layer in the bonded [100] wafer. Further annealing increases the diffusion depth in the silicon.
Note Pettersson is relevant to Son and Lee apparatus as shown below comprising fig, 2 of Pettersson to a resulting structure of Son and Lee. 

    PNG
    media_image4.png
    782
    1353
    media_image4.png
    Greyscale

 Therefore, the final end processing and resulting structure of Son and Lee would have been one wherein the doped metal silicide common source is in ohmic contact with the the polysilicon–comprising semiconductor channel and wherein dopant from the doped common source is diffused into the vertically extending semiconductor channel material as shown by Pettersson because the doped metal silicide common source is buried silicide layer which acts as a diffusion source.
Note that the recited limitation of “wherein dopant from the doped common source is diffused into the vertically extending semiconductor channel material” recites the performance properties of the device (i.e., how the device functions during normal operation or device processing steps).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Son and Lee as evidence from Pettersson.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.


Regarding claim 16, figs. 6-7 of Son discloses a memory structure, comprising: 
a doped common source 105 formed over a substrate 100; 
multiple vertical strings of memory cells extending above the doped common source, each vertical string of memory cells respectively including, multiple vertically-arranged charge storage transistors, and a vertically extending pillar of semiconductor channel material PL forming a channel of the multiple charge storage transistors in the string; and 
wherein each PL of the vertically extending channel materials of respective strings of the multiple strings of memory cells extends upwardly from a contact with the doped common source 105 to the vertically-arranged charge storage transistors of the respective string, wherein the pillar PL is in selective communication with a respective bit line BL.
Son does not disclose that the doped common source 105 is a doped metal silicide common source, and does not disclose of an ohmic contact with the doped metal silicide common source, an does not disclose wherein a dopant of the doped common source is diffused into the vertically extending channel materials of each of the multiple vertical strings
However, fig. 9 and par [0083] of Lee discloses a metal silicide common source 184 in order to form a lower resistance type of common source line CSL than a conventional common source line CSL.
In view of such teaching, it would have been obvious to form an apparatus of Son comprising wherein the doped common source is a doped metal silicide common source such as taught by Lee in order to reduce the common source line resistance.
Note the resulting structure would have been one comprising a doped metal silicide common source because common is source is doped and making the common source which doped into metal silicide would have resulted as a doped metal silicide common source as claimed.


    PNG
    media_image3.png
    473
    809
    media_image3.png
    Greyscale

 However, fig. 2 and col. 3, ln 65 to col. 4, ln 65 of Pettersson discloses that to maintain a low series resistance and minimize the minority carrier injection, highly doped ohmic contact layers 15 and 17 are created in between the metallic 16 and the semiconductor layers 14 and 18.   A bonding/silicidation was subsequently carried out in a N.sub.2 atmosphere at 900.degree. C. in a furnace for 30 min. The deposited SiO.sub.2 layer protects the surfaces from impurity diffusion from the quarts plate. During the bonding/silicidation process some of the arsenic is incorporated in the buried silicide layer. The buried silicide layer then acts as a diffusion source for formation of an n.sup.+ layer in the bonded [100] wafer. Further annealing increases the diffusion depth in the silicon.
Note Pettersson is relevant to Son and Lee apparatus as shown below comprising fig, 2 of Pettersson to a resulting structure of Son and Lee. 

    PNG
    media_image4.png
    782
    1353
    media_image4.png
    Greyscale

 Therefore, the final end processing and resulting structure of Son and Lee would have been one wherein the doped metal silicide common source is in ohmic contact with the the polysilicon–comprising semiconductor channel and wherein dopant from the doped common source is diffused into the vertically extending semiconductor channel material as shown by Pettersson because the doped metal silicide common source is buried silicide layer which acts as a diffusion source.
.
Note that the recited limitation of “wherein a dopant of the doped metal silicide common source is diffused into the vertically extending semiconductor channel materials of each of the multiple vertical strings” recites the performance properties of the device (i.e., how the device functions during normal operation or device processing steps).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Son and Lee as evidence from Pettersson.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in 


Regarding claim 3, par [0060] of Son discloses wherein the dielectric material comprises an oxide- nitride-oxide material.

Regarding claim 5, fig. 6 of Son discloses further comprising a select gate material LSL and insulator material 110 adjacent to the semiconductor material PL and between a lowest level of control gate material and the doped metal silicide source 105 (the resulting structure would have been one meeting the claimed invention).

Regarding claim 6, par [0105] of Lee discloses wherein the doped metal silicide source comprises tungsten silicide.
It would have been obvious to form a structure wherein the doped metal silicide source comprises tungsten silicide such as taught by Lee in order to a well know material such as tungsten.

Regarding claim 11, figs. 6-7 of Son discloses wherein the semiconductor material further comprises a polysilicon liner (outer surface of PL is a liner) adjacent the select gate material (LSL is select gate material), and wherein the polysilicon- containing semiconductor channel material extends within the polysilicon liner (inner part of PL is within outer surface of PL (the resulting structure would have been one meeting the claimed invention).



Regarding claim 15, par [0105] of Lee discloses tungsten silicide layer but does not disclose wherein the refractory metal silicide comprises tantalum silicide or molybdenum silicide.
However, it would have been obvious to form an apparatus of Son and Lee and Pettersson comprising wherein the refractory metal silicide comprises tantalum silicide or molybdenum silicide in order to obtain a desire resistance value.

Claims 4, 7-9, 14 and 17-20 is rejected under 35 U.S.C. 103 as being unpatentable over Son and Lee and Pettersson in view of KAWAI et al. 20140264547 (Kawai).
Regarding claims 4, 7, 14, 17, 19 and 20, figs. 6-7 of Son discloses a memory structure, comprising:
a doped common source 105 over a substrate 100; 
multiple vertical strings of memory cells extending above the doped common source 105, each string of the multiple vertical strings including, 
multiple vertically-arranged charge storage transistors, each charge storage transistor having a respective control gate WL,
a respective vertically-extending channel material PL forming a channel for the charge storage transistors of the string, and 
tunnel dielectric material  143 (gate insulating is tunnel dielectric for nonvolatile memory) between the vertically-extending channel material PL and each charge storage transistor of the vertical string; and 

Son does not disclose that the doped common source 105 is a N+ doped refractory metal silicide common source, and does not disclose that the channel material PL comprising polysilicon, and does not disclose of an ohmic contact with the N+ doped refractory metal silicide common source, and does not disclose wherein the N+ dopant from the refractory metal silicide is diffused into the polysilicon of the vertically extending channel material PL as a result of the contact.
However, FIG. 3 of Lee discloses a semiconductor pattern 132 may be formed in the respective openings 131. Specifically, the semiconductor pattern 132 may be …silicon (Si),…a polycrystalline structure.
In view of such teaching, it would have been obvious to form an apparatus of Son comprising wherein the vertically-extending channel material PL comprising polysilicon such as taught by Lee in order to form a channel with desired prior art material having desired channel resistance as a function of crystalline structure.
Furthermore, Lee discloses a doped refractory (par [0105] - titanium silicide or a tungsten silicide) metal silicide common source 184 over a substrate 100.
In view of such teaching, it would have been obvious to form an apparatus of Son and Lee further comprising wherein the doped common source is doped refractory metal silicide common source such as taught by Lee in order to reduce the common source line resistance with metal of extremely high melting points.


 

    PNG
    media_image3.png
    473
    809
    media_image3.png
    Greyscale

 However, fig. 2 and col. 3, ln 65 to col. 4, ln 65 of Pettersson discloses that to maintain a low series resistance and minimize the minority carrier injection, highly doped ohmic contact layers 15 and 17 are created in between the metallic 16 and the semiconductor layers 14 and 18.   A bonding/silicidation was subsequently carried out in a N.sub.2 atmosphere at 900.degree. C. in a furnace for 30 min. The deposited SiO.sub.2 layer protects the surfaces from impurity diffusion from the quarts plate. During the bonding/silicidation process some of the arsenic is incorporated in the buried silicide layer. The buried silicide layer then acts as a diffusion source for formation of an n.sup.+ layer in the bonded [100] wafer. Further annealing increases the diffusion depth in the silicon.


    PNG
    media_image4.png
    782
    1353
    media_image4.png
    Greyscale

 Therefore, the final end processing and resulting structure of Son and Lee would have been one comprising an ohmic contact with the doped refractory metal silicide common source, and wherein the dopant from the refractory metal silicide common source is diffused into the polysilicon of the vertically extending channel material PL as a result of the contact as shown by Pettersson because the doped metal silicide common source is buried silicide layer which acts as a diffusion source.
Note that the recited limitation of “wherein the N+ dopant from the refractory metal silicide is diffused into the polysilicon of the vertically extending channel material PL as a result of the contact” recites the performance properties of the device (i.e., how the device functions during normal operation or device processing steps).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Son and Lee as evidence from Pettersson.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of 
Son and Lee and Pettersson do not disclose of N+ doped refractory metal silicide common source.
However, par [0070] of Kawai discloses that it is also possible to dope As, instead of P, in the doped silicide layer 71. B can also be doped when the channel is a p-channel.
Therefore, it would have been obvious to form a structure of Son and Lee and Pettersson comprising a N+ doped refractory metal silicide source in order to form a structure comprising n-channel such as taught by Kawai.
	The resulting structure would have been one meeting the claimed invention.

Regarding claims 8-9, Son and Lee and Pettersson discloses claim 1, and par [0068] of Kawai discloses wherein the doped metal silicide source comprises a P+ doped metal silicide wherein the doped metal silicide source is doped with boron or gallium.
In view of such teaching, it would have been obvious to form an apparatus of Son and Lee and Pettersson wherein the doped metal silicide source comprises a P+ doped metal silicide wherein the doped metal silicide source is doped with boron or gallium such as taught by Kawai in order to form P-channel device.

Regarding claim 18, par [0105] of Lee discloses wherein the refractory metal silicide is of tungsten silicide.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on MAX flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.usi3to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829